DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Amendment
Applicant’s arguments dated on 4/23/21 is persuasive. However upon further search and consideration, a new ground rejection was issued as shown below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-42 are rejected under 35 U.S.C. 103 as being unpatentable over Mildh (US 20190053244 A1) in view of Kang (US 20190253127 A1).
	For claim 23, Mildh discloses a method performed by a wireless device (5G UE in FIG. 1) for handling communication of the wireless device  in a wireless communication network, wherein a radio network node in the wireless communication network provides radio coverage over a cell ([0002]-[0003], such as UE and access node eNB in “[0002] Communication devices within a wireless communications network may be e.g., stations (STAs), User Equipments (UEs), mobile terminals, wireless terminals, terminals, and/or Mobile Stations (MS). … [0003] … The wireless communications network covers a geographical area which may be divided into cell 
receiving from the radio network node, when the wireless device is in a first state, a beam configuration indicating which beam or beams of the cell the wireless device is allowed to select during a state transition with respect to the cell or initial access to the cell ([0019] “A UE in RRC_IDLE or RRC_INACTIVE state may monitor the appropriate control channel for paging in the cell the UE may be currently located in” and [0044] “one beamforming configuration may be used when the UE may be paged” and [0017] “the UE may be first paged/notified”; note that "Paging” is the one-to-one communication between a mobile station and a base station. Paging is a procedure the network uses to find out a subscriber's location before actual call establishment. Paging is used to alert the mobile station of an incoming call", which is known to OOSA); 
performing an initial access to the cell or a state transition from the first state to an active state with respect to the cell, taking the beam configuration into account [0044] “one beamforming configuration may be used when the UE may be paged”; note that a UE being able to use beamforming configuration when being paged is in an active state). 
Mildh is silent on but Kang, in the same field of endeavor of wireless communication, discloses 
receiving from the radio network node a rejection indication rejecting the initial access with additional information on how to access the cell again ([0007] from a base station, control information related to a candidate beam configuration for the beam failure recovery, wherein the control information includes an RS set including reference signals (RSs) related to candidate beam identification and a threshold for the beam failure recovery”). It is obvious to apply the known technique of Kang above to the wireless system disclosed by Mildh to yield a predictable result of accessing a wireless cell according to MPEP 2143(D).
	Therefore, it would be obvious to an ordinary skilled in the art at the time when the application was filed to apply the teaching of Kang regarding wireless system disclosed by Mildh for the benefited of network access failure recovery ([0007] of Kang).
	For claim 28, it is rejected because it is the corresponding method for transmitting side of claim 23 (which is for receiving side) and have the same subject matter). 
	Claims 33 and 38 are rejected because they are the corresponding wireless device and radio network node claims that perform the methods of claims 23 and 28 and have the same subject matter.
	As to claims 24, 29, 34 and 39, Mildh in view of Kang discloses claims 23, 28, 33 and 38, Mildh further discloses wherein the beam configuration comprises a threshold value of strength or quality ([0199] “One advantage of embodiments herein is that the methods described enable cells with different beamforming for DL signal(s) used for cell reselection measurements, e.g., NR-PSS+NR-SSS or SS Block or some other reference signal, paging and RRC_CONNECTED state communication, and with differing relations between these beamforming configurations, particularly in terms of the beamforming gain, to coexist, and still allow consistent and comparable cell reselection measurements and assessments. This means for instance that a UE, when performing cell reselection, may be enabled to rank the quality of the cells in a more similar way to the quality the UE would receive when being actively communicating with the cells or being paged in the cell”).
	As to claims 25 and 35, Mildh in view of Kang discloses claims 23 and 33, Mildh further discloses wherein performing the initial access to the cell or the state transition comprises selecting or reselecting a beam based on the received beam configuration ([0199] “One advantage of embodiments herein is that the methods described enable cells with different beamforming for DL signal(s) used for cell reselection measurements, e.g., NR-PSS+NR-SSS or SS Block or some other reference signal, paging and RRC_CONNECTED state communication, and with differing relations between these beamforming configurations, particularly in terms of the beamforming gain, to coexist, and still allow consistent and comparable cell reselection measurements and assessments”).
	As to claims 26, 31, 36 and 41, Mildh in view of Kang discloses claims 23, 28, 33 and 38, Kang further discloses receiving from the radio network node a rejection indication rejecting the initial access with additional information on how to access the cell again ([0007] “receiving, from a base station, control information related to a candidate beam configuration for the beam failure recovery, wherein the 
	As to claims 27, 32, 37 and 42, Mildh in view of Kang discloses claims 23, 28, 33 and 38, Kang further discloses wherein the beam configuration is received during rejection of the initial access, or as a response to a random access request ([0007] “receiving, from a base station, control information related to a candidate beam configuration for the beam failure recovery, wherein the control information includes an RS set including reference signals (RSs) related to candidate beam identification and a threshold for the beam failure recovery” and [0009] “the UL resource is a physical random access channel (PRACH) preamble”). The motivation to combine Mildh and Kang is the same as the one described in the claim 23.
	As to claims 30 and 40, Mildh in view of Kang discloses claims 28 and 38, Kang further discloses rejecting the initial access by the wireless device based on a condition ([0007] “receiving, from a base station, control information related to a candidate beam configuration for the beam failure recovery, wherein the control information includes an RS set including reference signals (RSs) related to candidate beam identification and a threshold for the beam failure recovery”; note that the beam failure is considered as a condition). The motivation to combine Mildh and Kang is the same as the one described in the claim 23.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665.  The examiner can normally be reached on M-TH 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.